DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 1/12/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata (US 2010/0212795 A1) in view of Shimizu (US 2015/0210122 A1). 

Figure 1 depicts a tread for a tire comprising a first circumferential main groove (4A); a second circumferential main groove (3) and a third circumferential main groove (4B). The first, second and third circumferential main grooves together defining a first shoulder rib (8R), a first intermediate rib (5), a second intermediate rib (11R) and a second shoulder rib (13) having a plurality of first linear, lateral grooves (12) circumferentially alternating with a plurality of second linear lateral grooves , and a plurality of double blind lateral sipes (15) disposed circumferentially midway between each adjacent first lateral groove and second lateral groove, the first and second lateral grooves extending both axially and circumferentially toward the third circumferential main groove (4B), the first lateral grooves terminate nearer the third circumferential main groove than the second lateral groove. 
Although Murata does not explicitly discloses the lateral grooves are linear, it is conventionally known for lug grooves to be either linear or curved. Analogous lateral groove art, Shimizu, discloses lug grooves that are formed in tires can either be straight line formed or curved [0037].  According to Shimizu this modification will not alter the tire’s properties. 
Regarding claims 2-5, figure 1 depicts the double blind sipes are linear and parallel to both the first and second lateral grooves. 
Regarding claim 6, figure 1 depicts the double blind sipes have terminal ends farther form the third circumferential main groove than terminations of the first lateral grooves. 
Regarding claim 7, figure 1 depicts the double blind sipes have terminal ends farther from the third circumferential main groove than terminations of the second lateral groove.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Murata (US 2010/0212795 A1) in view of Shimizu (US 2015/0210122 A1) and further in view of Takemoto (US 2016/0193884 A1).
Although Murata does not explicitly disclose the double blind sipes have terminal ends farther from the third main grooves than terminations of both the first lateral grooves and the second lateral grooves. One ordinary skill would recognize the commonality of configuration. Analogous double blind sipe art, Takemoto, depicts the double blind sipes having terminal ends . 

    PNG
    media_image1.png
    748
    873
    media_image1.png
    Greyscale

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Murata (US 2010/0212795 A1) in view of Shimizu (US 2015/0210122 A1) and further in view of Matsumura (US 2005/0150582 A1). 
Although Murata is silent to the width and radial depths of the sipes, the average depth and width of sipes are well known features in the tire art. One ordinary skill in the art would look to conventional art to find the standard width and depth of sipes. Analogous art, Matsumura discloses the average width of the sipes are about 0.4 mm- 2 mm and depth is 3-15 mm [0077].  Applicant’s range of 0-1.5 mm width and 2-6 mm depth overlaps with Matsumura’s range. MPEP 2144.05 states overlapping ranges are a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Matsumura’s range since Matsumura’s range is conventionally known in the tire art. Furthermore,  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749